PER CURIAM.
There being no appearance in open court of counsel for ■either party, and it appearing to the court that the record herein has not been *1018printed as required by rule 23 of the rules of practice of this court (231 Fed. v, 144 C. C. A. v), and it further appearing to the court that as the counsel for the appellant has failed to file with clerk of this court at least fifteen days before the case was called for argument, as required by rule 24 (231 Fed. v, 144 C. C. A. v), and that according to said rule appellant is in default, and that as prescribed by section 5 thereof the case may be dismissed, on consideration whereof, it is now here ordered, adjudged, and decreed by this court that the said appeal in this cause be and hereby is dismissed for the noncompliance by the appellant with the provisions of rules 23 and 24 of the rules of practice of this court. . .